                Case 3:20-cv-05876-RSM Document 12 Filed 12/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   JANEEN DEIBERT,                                       Civil No. 3:20-CV-05876-RSM

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17            Defendant shall have up to and including December 28, 2020, to file a response to

18   Plaintiff’s Complaint, including the certified administrative record. If the certified administrative

19   record becomes available to the Office of the General Counsel before the aforementioned date,

20   the record may be filed earlier, if acceptable to both parties.

21            If the Commissioner is unable to file the certified administrative record by that date, the

22   Commissioner shall file another motion for extension every 28 days until the certified

23   administrative record becomes available.


     Page 1         ORDER - [3:20-CV-05876-RSM]
               Case 3:20-cv-05876-RSM Document 12 Filed 12/01/20 Page 2 of 2



 1
              DATED this ________
                           1st    day of _________________2020.
                                            December
 2

 3                                              A
                                                ____________________________________
                                                RICARDO S. MARTINEZ
 4                                              CHIEF UNITED STATES DISTRICT JUDGE

 5

 6
     Presented by:
 7
     s/ Summer Stinson
 8   SUMMER STINSON
     Special Assistant United States Attorney
 9   Office of the General Counsel
     Social Security Administration
10   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
11   Telephone: (206) 615-3704
     Fax: (206) 615-2531
12   summer.stinson@ssa.gov

13

14

15

16

17

18

19

20

21

22

23


     Page 2      ORDER - [3:20-CV-05876-RSM]
